Title: From George Washington to James McHenry, 11 December 1781
From: Washington, George
To: McHenry, James


                        
                            Dear Sir
                            Philadelphia 11h December 1781
                        
                        I have received your favor of the 3d Inst. inclosing your Resignation which I have delivered in to the Secy
                            at War. I am convinced your transition from the Military to the Civil Line will be attended with good consequences, as you
                            will be able to communicate that kind of information to the Body of which you are now a Member, which they often stand in
                            need of in times like the present—And as you seem of opinion that my sentiments on public affairs will give weight to
                            your endeavours, I with great pleasure open a correspondence on that subject.
                        You know it is an old and true Maxim that to make a good peace, you ought to be well prepared to carry on the
                            War. This, the sentiment of our Ally, is not only strongly pressed upon Congress by his Minister here, but by the
                            Gentlemen at the heads of our three great departments—Finance—Foreign Affairs and War—My stay in Town is merely to
                            assist in and forward the several arrangements which are upon the Carpet, and I believe you are sufficiently acquainted
                            with me to suppose that I do not fail to urge vigorous measures. I am happy in finding no want of disposition in Congress
                            to adopt the measures recommended by their Committees and their executive Officers. The requisitions which they have made
                            and which they will shortly, make upon the States will evince this—It will afterwards lay with the States to determine
                            whether we are, early in the next Campaign, to take advantage of what we have gained this, or whether we are as usual to
                            suffer the enemy to bring their reinforcements from Europe before we draw ours from the neighbourhood of the Army as it
                            were.
                        I need not say more to you at this time  indeed I hope you will have no occasion to make use of the hints I have
                            given. For I have the highest opinion of the good will and Vigor of your Legislature. I am with very great Esteem Dr Sir
                            yr most obt and hble Servt

                    